Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
As a results of the amendments, the restriction over claim 2 has been withdrawn due to cancellation of the claim.  
Also, the 112(d) rejection over claims 37-39 has been withdrawn. 
All rejections not repeated in this Office Action has been withdrawn. 
Claims 1, 4, 6-10, 12-14, 16, 18-26 and 28-30, 32-33, 35-53 are currently pending in this Office Action. 

Claim Objections
Claims 1, 10, 24, 28, and 40 are objected to because of the following informalities:  the term “pomegranite” is misspelled and should be corrected to “pomegranate”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6-10, 12-16, 18-23, 32-33, 40-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schad et al. (US 2013/0095141) in view of Lederman (US 2010/0297273), and Van Velzen et al. (US 2018/0317509- cited in IDS filed 9/29/20).
Regarding Claims 1 and 10, Schad discloses a method of coating produce (vegetable, paragraphs 75-76), comprising: 
applying a coating agent to the food to form a coating over a surface of the produce, the coating agent comprising greater than 90% by mass monoacylglycerides (also known as “monoglycerides”, see paragraph 20 and 32, where “at least about 30% detackifier” is construed to read on “greater than 90%”) and less than 10% of an ester (Lubricants, paragraph 21 and paragraph 30). 
Schad is silent to storing the produce in a container at a temperature in a range of -4°C to 16°C wherein the container is equipped with a humidity controller that maintains an average relative humidity level of less than 65% within the container for at least 1 day while the produce is stored in the container; and the coating serves to reduce a mass loss rate of the produce; wherein a thickness of the coating is greater than 0.5 microns and less than 5 microns, and is also silent to the particulars of the produce being coated. 
Lederman discloses a method of storing produce (agricultural fresh produce, see abstract) such as pomegranate (paragraph 228), comprising: applying a coating agent to the produce to form a coating over a surface of the produce (paragraph 24); wherein the coating agent comprises less than 10% of an ester (sucrose fatty acid ester, paragraph 121) and storing the produce in a container at a temperature of 7°C which is within the claimed range (refrigerated container at 7°C, paragraph 225); wherein the container is equipped with a humidity controller that maintains an average relative humidity level within the container (under air-conditioning system, paragraph 210) for at least 1 day (30 days, paragraph 210) while the produce is stored in the container; and the coating serves to reduce a mass loss rate of the produce (see table 10 “Average weight loss”). 
Since both Lederman and Schad are directed to protecting food product with a coating (see paragraph 2 of Schad and paragraph 2 of Lederman), it would have been obvious to one of ordinary skill in the art to similarly store the produce at conditions taught by Lederman to reduce the mass loss rate of the produce. 
While Lederman discloses a humidity range as low as 65% relative humidity (paragraph 233), he does not disclose specifically storing the produce at less than 65% relative humidity. However, the difference in relative humidity is seen to be merely close such that one of ordinary skill in the art would not expect a significant change. That is, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I. 
As to the limitation of the thickness of the coating, Van Velzen is relied on to disclose a coating for fruit and explicitly contemplates the relation of coating thickness to weight loss of fruits (paragraph 66 and Table 2). Van Velzen concludes that a thickness of 1.5 to 5 microns is preferred to provide a balance of reducing weight loss while still prolonging shelf life (paragraph 28).  
Therefore, since Van Velzen is also directed to coatings for fruit directed to reducing mass loss and extending shelf-life, it would have been obvious to one of ordinary skill in the art to determine the thickness of the coating applied to the fruit to reduce the mass loss while still achieving the desired shelf-life of the fruit. Also, it would have been obvious to use known values such as 1.5 to 5 microns (also meets the limitation of Claim 30).  
Regarding Claims 4 and 18, Schad is silent to specifically reciting wherein at least 20% of the volume of the container is filled with the produce. However, the combination does not mention any requirement less than 20% of the volume of the container. Furthermore, Lederman is also directed to the mass distribution of the coated produce to customers over a considerable distance (paragraph 20). Therefore, it would have been obvious to one of ordinary skill in the art to use more than 20% of the volume of the refrigerated containers to efficiently carry more inventory for distribution.  
Regarding Claims 6 and 33, as discussed above, the combination applied to Claim 1 further teaches wherein the produce is stored at the average relative humidity level of 65% (paragraph 228); a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I. Lederman further teaches wherein the container is enclosed (refrigerated container, paragraph 224).
Regarding Claims 7-8, 20, 21, the claim is rejected for reasons similarly discussed in Claim 1. Lederman further teaches wherein the container includes a temperature controller configured to maintain a temperature within the container at 7 °C (paragraph 224). It would have been obvious to one of ordinary skill in the art to use a temperature controller to facilitate the climate of which the produce is stored in. 
Regarding Claims 9 and 22, the combination does not specifically recite transporting the container while the produce is stored therein; however, since Lederman is directed to extending the shelf-life and organoleptic properties of the produce within a certain storage condition, it would have been obvious to one of ordinary skill in the art to maintain said storage conditions during its transportation, especially since Lederman is concerned with transporting the produce over considerable distances (paragraph 20).  
Regarding Claim 12, Schad further discloses “physical and chemical protection” and therefore necessarily serves to prevent bacterial growth on the produce. In any case, Lederman further teaches wherein the coating further serves to prevent bacterial growth on the produce (paragraph 76), that is, Lederman’s endeavor to preserve the characteristics of the fresh produce also contemplates the presence of microorganism. An extension of shelf-life implies at least some prevention of bacterial growth. 
Regarding Claim 13, Lederman further teaches wherein the coating is disposed over a cuticular layer of the produce (immersed in or sprayed, paragraph 210).
Regarding Claim 14, Schad further teaches comprising esters (paragraph 21). 
Regarding Claim 16, Schad further teaches comprising oleic acid (paragraph 17). 
Regarding Claim 19, since Schad discloses the structures of the composition, and the combination stores the coated fruits at less than 65% humidity for at least 20 days (30 days, paragraph 210 of Lederman) and further removes the produce from the container after the at least 20 days, the combination would have also resulted in a mass difference within 30% (also see table 9 of Lederman where the test coated fruit experienced a 15.9% reduction in mass). 
Regarding Claim 23, Lederman further teaches wherein the average relative humidity level within the container is different from the ambient relative humidity around the container (paragraph 228), that is, the ambient relative humidity would have been dependent on the location which may differ between geographical locations. However, since Lederman discloses a controlled atmosphere through the use of an air-conditioning system and discloses particular values of humidity (i.e. 65-90%), it is construed that the conditions within the container is different from the ambient conditions that are not controlled.

Regarding Claim 32, Schad further teaches wherein the coating is edible (since the coating is on consumable products, paragraph 75). 
Regarding Claims 40, Schad discloses a vegetable but is silent to specifically reciting the food products recited in Claim 40. However, Lederman further teaches wherein the produce is pomegranate (paragraph 228). Since both Schad and Lederman are directed to coating produces, it would have been obvious to one of ordinary skill in the art to similarly apply the coating to apples to preserve the shelf-life of the apple. 
Regarding Claims 41-51, since Claim 40 only requires one of the listed food product, it is construed that claims 41-51 are optional.  


Claims 10, 14, 16, 18-23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lederman (U S 2010/0297273) in view of Van Velzen et al. (US 2018/0317509- cited in IDS filed 9/29/20).
Regarding Claim 10, Lederman discloses a method of storing produce (agricultural fresh produce, see abstract), comprising: applying a coating agent to the produce to form a coating over a surface of the produce (paragraph 24); wherein the coating agent comprises less than 10% of an ester (sucrose fatty acid ester, paragraph 121) and storing the produce in a container at a temperature of 7°C which is within the claimed range (refrigerated container at 7°C, paragraph 225); wherein the produce is a pomegranate (paragraph 228) wherein the container is equipped with a humidity controller that maintains an average relative humidity level within the container (under air-conditioning system, paragraph 210) for at least 1 day (30 days, paragraph 210) while the produce is stored in the container; and the coating serves to reduce a mass loss rate of the produce (see table 10 “Average weight loss”). 
Lederman is silent to wherein a thickness of the coating is greater than 0.5 microns and less than 5 microns. Also, while Lederman discloses a humidity range as low as 65% relative humidity (paragraph 233), he does not disclose specifically storing the produce at less than 65% relative humidity. However, the difference in relative humidity is seen to be merely close such that one of ordinary skill in the art would not expect a significant change. That is, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I. 
As to the limitation of the thickness of the coating, Van Velzen is relied on to disclose a coating for fruit and explicitly contemplates the relation of coating thickness to weight loss of fruits (paragraph 66 and Table 2). Van Velzen concludes that a thickness of 1.5 to 5 microns is preferred to provide a balance of reducing weight loss while still prolonging shelf life (paragraph 28).  
Therefore, since Van Velzen is also directed to coatings for fruit directed to reducing mass loss and extending shelf-life, it would have been obvious to one of ordinary skill in the art to determine the thickness of the coating applied to the fruit to reduce the mass loss while still achieving the desired shelf-life of the fruit. Also, it would have been obvious to use known values such as 1.5 to 5 microns (also meets the limitation of Claim 30). 

Regarding Claim 14, Lederman further teaches wherein the coating agent comprises esters (sucrose fatty acid ester, paragraph 42).
Regarding Claim 16, Lederman further teaches comprising oleic acid (see paragraph 35) which enables high wax concentration without affecting the homogenous dispersion (see paragraph 33).
Regarding Claim 18, Lederman is silent to specifically reciting wherein at least 20% of the volume of the container is filled with the produce. However, Lederman does not mention any requirement less than 20% of the volume of the container. Furthermore, Lederman is also directed to the mass distribution of the coated produce to customers over a considerable distance (paragraph 20). Therefore, it would have been obvious to one of ordinary skill in the art to use more than 20% of the volume of the refrigerated containers to efficiently carry more inventory for distribution.  
Regarding Claim 19, the combination stores the coated fruits at less than 65% humidity for at least 20 days (30 days, paragraph 210 of Lederman) and further removes the produce from the container after the at least 20 days, wherein the mass difference is within 30% (see table 9 where the test coated frit experienced a 15.9% reduction in mass). 
Regarding Claims 20, 21, Lederman further teaches wherein the container includes a temperature controller configured to maintain a temperature within the container at 7 °C (paragraph 224). 
Regarding Claims 22, Lederman does not specifically recite transporting the container while the produce is stored therein; however, since Lederman is directed to extending the shelf-life and organoleptic properties of the produce within a certain storage condition, it would have been obvious to one of ordinary skill in the art to maintain said storage conditions during its transportation, especially since Lederman is concerned with transporting the produce over considerable distances (paragraph 20).  
Regarding Claim 23, Lederman further teaches wherein the average relative humidity level within the container is different from the ambient relative humidity around the container (paragraph 228), that is, the ambient relative humidity would have been dependent on the location which may differ between geographical locations. However, since Lederman discloses a controlled atmosphere through the use of an air-conditioning system and discloses particular values of humidity (i.e. 65-90%), it is construed that the conditions within the container is different from the ambient conditions that are not controlled.

Claims 24-26, 29-30, 35, 36, 52-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1 and 7, further in view of Krochta et al. (US 5,543,164). 
Regarding Claims 24, 52 and 53, the claim is rejected for reasons similarly discussed in Claim 1. The combination is specifically silent to wherein a carbon chain length of the monoacylglycerides in the coating is greater than 12 and less than 20. Krochta is relied on to teach known edible coating compositions for foodstuff, especially for fruits (Col. 2, Ln. 15-26). Like, Schad, Krochta also utilizes monoacylglycerides (“monoglycerides”) as a lipid component of the composition and refers to all monoglycerides “having long carbon chains of rom 10 to 20 or more carbon atoms” (Col. 4, Ln. 6-11). 
Therefore, since both Krochta and the combination are directed to edible coatings for fruits comprising monoacylglycerides, it would have been obvious to one of ordinary skill in the art to use known types of monoacylglycerides used in edible coatings for fruit. 
Regarding Claim 25, Lederman further teaches wherein the coating agent is part of a mixture comprising a solvent, and wherein the solvent is allowed to at least partially evaporate to form the coating over the surface of the produce (paragraph 210). 
Regarding Claim 26, Lederman further teaches wherein the solvent includes water (demineralized water, paragraph 118). 
Regarding Claim 29, since the combination discloses the claimed relative humidity level of less than 80% (discussed in Claim 24), the combination also teaches wherein the average relative humidity level in the container suppresses fungal growth in the produce during storage.
Regarding Claim 30, Van Velzen further teaches wherein the coating has a thickness in a range of about 0.3 to 12 microns which overlaps with the claimed range (paragraph 28). 
Regarding Claim 35, while Schad is relied on to teach monoacylglycerides in coating compositions, the combination is specifically silent to wherein a carbon chain length of the monoacylglycerides in the coating 36is greater than 13. Krochta is relied on to teach known edible coating compositions for foodstuff, especially for fruits (Col. 2, Ln. 15-26). Like, Schad, Krochta also utilizes monoacylglycerides (“monoglycerides”) as a lipid component of the composition and refers to all monoglycerides “having long carbon chains of rom 10 to 20 or more carbon atoms” (Col. 4, Ln. 6-11). 
Therefore, since both Krochta and the combination are directed to edible coatings for fruits comprising monoacylglycerides, it would have been obvious to one of ordinary skill in the art to use known types of monoacylglycerides used in edible coatings for fruit. 
Regarding Claim 36, Lederman further discloses that a produce having the composition did not show any signs of decay after 30 days, whereas an uncoated produce showed signs after 10 days (paragraph 217 and 219) therefore exhibiting a shelf-life extension greater than 1.2.   
In any case, since the combination suggest all the structures recited in Claim 35, and Claim 36 is directed to a property of the claimed invention, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP 2112.01.I). 

Claims 28, 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lederman (US 2010/0297273), in view of Cao et al. (CN 103609670A), Schad (US 2013/0095141) and Van Velzen et al. (US 2018/0317509- cited in IDS filed 9/29/20).
Regarding Claim 28, Lederman discloses a method of storing produce (agricultural fresh produce, see abstract), comprising: applying a coating agent to the produce to form a coating over a surface of the produce (paragraph 24); wherein the coating agent comprises less than 10% of an ester (sucrose fatty acid ester, paragraph 121) and storing the produce in a container at a temperature of 7°C which is within the claimed range (refrigerated container at 7°C, paragraph 225); wherein the produce is pomegranate (paragraph 228) wherein the container is equipped with a humidity controller that maintains an average relative humidity level within the container (under air-conditioning system, paragraph 210) for at least 1 day (30 days, paragraph 210) while the produce is stored in the container; and the coating serves to reduce a mass loss rate of the produce (see table 10 “Average weight loss”). 
Lederman is silent to wherein a thickness of the coating is greater than 0.5 microns and less than 5 microns and wherein a mixture comprising the coating agent is applied to the product while subjected to humidity maintained by a controller in a range of 40 to 55%. Also, while Lederman discloses a humidity range as low as 65% relative humidity (paragraph 233), he does not disclose specifically storing the produce at less than 65% relative humidity. However, the difference in relative humidity is seen to be merely close such that one of ordinary skill in the art would not expect a significant change. That is, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I. 
As to the limitation of the thickness of the coating, Van Velzen is relied on to disclose a coating for fruit and explicitly contemplates the relation of coating thickness to weight loss of fruits (paragraph 66 and Table 2). Van Velzen concludes that a thickness of 1.5 to 5 microns is preferred to provide a balance of reducing weight loss while still prolonging shelf life (paragraph 28).  
Therefore, since Van Velzen is also directed to coatings for fruit directed to reducing mass loss and extending shelf-life, it would have been obvious to one of ordinary skill in the art to determine the thickness of the coating applied to the fruit to reduce the mass loss while still achieving the desired shelf-life of the fruit. Also, it would have been obvious to use known values such as 1.5 to 5 microns (also meets the limitation of Claim 30). 
As to the limitation of causing a mixture comprising a coating agent in a solvent to be applied to the produce while being subjected to humidity maintained by a controller in a range of 40% to 55%, Cao is relied on to teach a step  of applying a composite film to a produce such as strawberry (see Example 1, Page 3 of translations). During formulation of the coating liquid, Cao subjects the solution to a relative humidity of 45% which results in a film having a film strength of 19.58 MPa and elongation of 118.35%. The coating solution was applied to strawberries and extended the storage period of strawberries by 30 days at 20°C. Since both Cao and Lederman are directed to coatings for extending the shelf life of produce such as fruits, it would have been obvious to one of ordinary skill in the art to subject the coating step to a humidity of 45% to facilitate the adhesion of the solution onto the surface of the fruit and to also produce a coating having the desired mechanical properties. 
The combination is silent to further comprising monoacylglycerides. Schad is relied on to teach known coating compositions for vegetables (paragraph 75) comprising monoacylglycerides as a detackifier (paragraph 20). Therefore, since both are directed to coating produce, it would have been obvious to one of ordinary skill in the art to further include monoacylglycerides in coatings used on produce as a detackifier.   
Regarding Claim 37, as discussed in Claim 1, Schad was relied on to further teach comprising monoacylglycerides as a suitable detackifier. Schad discloses that the dry film coating composition may include up at least 30% detackifier (paragraph 32). 
Therefore, it would have been obvious to one of ordinary skill in the art to comprise 40% monoglycerides to function as both a detackifier and a surfactant for a coating composition as suggested by Schad. 
Regarding Claim 38, Lederman further discloses comprising a fatty acid (i.e. wax). Lederman also discloses wherein the amount of wax in the composition is in a range of 5% to 40% (paragraph 34). Therefore, in combination with the monoglycerides component as discussed in Claim 37, the combination therefore suggest wherein the fatty acid and monoacylglycerides have a combined mass of at least 70% of the coating agent. 
Regarding Claim 39, the combination  further teaches wherein the produce is stored in the container at the average relative humidity level maintained by the humidity controller of less than 65% for at least 20 days (paragraph 228), and the method further comprises removing the produce from the container after the at least 20 days, wherein the produce has a first mass when placed in the container and a second mass upon removal of the container, wherein the second mass is within 20% of the first mass (15.9%, see table 10 of Lederman).


Response to Arguments
Applicant’s argument in the response filed 21 Mar 2022 has been considered but is not persuasive over the new grounds of rejections. 
Applicant argues that the prior art do not teach or suggest the claimed list of produce items in a container that is equipped with a humidity controller that maintains an average relative humidity level of less than 65% within the container for at least 1 day while the produce is stored in the container (page 29 of the remarks). However, the argument is not persuasive because the produce list includes pomegranate which is seen to be taught by the Lederman reference (paragraph 228). Lederman explicitly recite storing pomegranate at a humidity level of 65% to 90% for 30 days. As mentioned in the rejection, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I. In this case, “less than 65%” is construed to read on up to 65% which borders the lower limit taught by the reference. Therefore, it is maintained that the Lederman reference provides a showing of storing the recited produce at a humidity level near “less than 65%”. 
Applicant argues that the Schad reference do not teach or suggest a composition having greater than 90% by mass monoacylglycerides and less than 10% by mass of a fatty acid, ester, or salt thereof  (page 29-30 of the remarks). However, the argument is found not persuasive because though Schad provides several suitable ranges, the term “at least 30%” is construed to independently read on 30% or greater. There is no indication in Schad that 35% is the absolute maximum. It is further noted that monoacylglycerides is also listed as a suitable plasticizing agent (paragraph 17), processing aid (paragraph 18), detackifier (paragraph 20), and surfactant (paragraph 24) and thus would have necessarily allowed a significant amount of monoacylglycerides adding up to 90% of the composition (at least 20% plasticizing agent, paragraph 29, at least 30% detackifier, paragraph 32, at least 30% processing aid, paragraph 33, at least 10% surfactant, paragraph 36). Therefore, it is maintained that the prior art combination properly provides a showing of a composition having at least 90% monoacylglycerides and less than 10% ester. 
Applicant argues that the prior art do not describe storing the produce in a container “equipped with a humidity controller”. The argument is not persuasive because it is maintained that Lederman’s “air-conditioning system” is a humidity controller. This is evidenced by the fact that Lederman explicitly recites the temperature and humidity condition (35°C., humidity 85%-95%). Additionally, since an air-conditioning system naturally provides some degree of humidity control either by condensing water vapor into liquid or exchanging air with the atmosphere, it is maintained that the air-conditioning system of Lederman provides at least some degree of humidity control.  
Applicant’s argument regarding Claim 28 is not persuasive in view of the new grounds of rejection (page 31 of the remarks), which relies on the Cao reference to provide a showing of applying a coating at the recited humidity level. 
The rejection over Claim 7 is maintained in view of the responses discussed above. Furthermore, the arguments are not persuasive because paragraph 224 was cited which indicated that the fruits were stored in a refrigerated container which is construed to be a temperature controller. 

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                         


/VIREN A THAKUR/Primary Examiner, Art Unit 1792